Filed 6/13/01 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2001 ND 115







Mark Demarce, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20000303









State of North Dakota, 		Plaintiff and Appellee



v.



Mark Demarce, 		Defendant and Appellant







No. 20000304







Appeal from the District Court of Ramsey County, Northeast Judicial District, the Honorable Lee A. Christofferson, Judge.



AFFIRMED.



Per Curiam.



Michael N. Steffan, Frith & Steffan, 609 Fourth Avenue, P.O. Box 1045, Devils Lake, N.D. 58301-1045, for petitioner, defendant, and appellant.



Lonnie Olson, State’s Attorney, 524 Fourth Avenue, #16, Devils Lake, N.D. 58301, for respondent, plaintiff, and appellee.

Demarce v. State and State v. Demarce

Nos. 20000303 and 20000304



Per Curiam.

[¶1]	Mark Demarce appeals from a Northeast Judicial District Court order denying his application for post-conviction relief and his N.D.R.Crim.P. 35 motion for reduction of sentence.  Concluding the judgment of the district court is supported by findings that are not clearly erroneous, the district court did not abuse its discretion in denying Demarce’s motion for default judgment, and the district court’s disposition is supported by the record, we summarily affirm under N.D.R.App.P. 35.1(a)(2), (4), and (6).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

William A. Neumann

Carol Ronning Kapsner

Michael O. McGuire, D.J.



[¶3]	Michael O. McGuire, D.J., sitting in place of Maring, J., disqualified.